Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed July 27th, 2021. By the amendment claims 1-13 and 15-21 are pending with claims 1 and 12 being amended and claims 17-21 being added. Unless otherwise specified the applicant’s amendments have overcome all objections and U.S.C. 112 rejections as outlined in the previous Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is rendered indefinite for reciting “wherein the candidate event classifiers comprise a machine implemented element configured for assessing event data.” The meaning of “machine implemented element” is unclear, especially the difference between that term and the other types of event classifiers disclosed. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 10-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degeal et al. (US 8290625), here after Degeal. 

	With regards to claim 1, Degeal discloses a computer-implemented method (Abstract) comprising: under control of one or more processing devices (Col. 4, L57-59), receiving, from a communication device, a reference sorting criteria for a sample with a particle analyzer (Col. 5, L26-27; Col. 5, L51-55); identifying candidate event classifiers for the sample based on the reference sorting criteria and the sample (Col. 5, L61-67); generating a sorting strategy, the sorting strategy including at least one event classifier from the candidate event classifiers (Col. 6, L37-40) ; generating a metric indicating an accuracy of the sorting strategy; determining that the metric meets or exceeds a minimum accuracy threshold for the sample (Col. 6, L63-65) ; and configuring the particle analyzer to classify a particle for the sample based on a multidimensional measurement for the particle and a sorting strategy (Col. 6, L41-44).

	With regards to claim 2, Degeal discloses all the elements of claim 1 as outlined above. Degeal further discloses wherein the reference sorting criteria comprises gate information identifying a range of measurements for classifying the particle (Col. 5, L27-50).

With regards to claim 4, Degeal discloses all the elements of claim 1 as outlined above. Degeal further discloses transmitting a sorter configuration to the particle analyzer, wherein the sorter configuration represents the sorting strategy (Col 6, L41-44) ; and adjusting sorting circuitry based at least in part on the sorter configuration (Col. 6, L36-48).



With regards to claim 6, Degeal discloses all the elements of claim 1 as outlined above. Degeal further discloses wherein the multidimensional measurement received from the particle analyzer comprises a measurement of light emitted fluorescently by the particle (Col. 17, L32-35).

With regards to claim 10, Degeal discloses all the elements of claim 1 as outlined above. Degeal further discloses receiving, from the particle analyzer, a hardware identifier indicating sorting circuitry implemented in the particle analyzer, wherein identifying the candidate event classifiers is further based at least in part on the hardware identifier (Col. 6, L59-67).

With regards to claim 11, Degeal discloses a system (Abstract) comprising: one or more processing devices (Col. 4, L57-59); and a computer-readable storage medium comprising instructions that, when executed by the one or more processing devices, causes the system to, receive, from a communication device, a reference sorting criteria for a sample with a particle analyzer (Col. 5, L26-27; Col. 5, L51-55); identify candidate event classifiers for the sample based at least in part on the reference sorting criteria and the sample (Col. 5, L61-67); generate a sorting strategy, the sorting strategy including at least one event classifier from the candidate event classifiers (Col. 6, L37-40); generate a metric indicating an accuracy of the sorting strategy (Col. 6, L63-65); determine that the metric meets or exceeds a minimum accuracy threshold for the sample (Col. 6, L63-65); generate a control signal to adjust an operational state for an analytical means included in the particle analyzer, wherein the operational state reflects the sorting strategy (Col. 6, L41-44); and transmit the control signal to the analytical means to achieve the operational state (Col. 6, L36-48).



With regards to claim 15, Degeal discloses a computer-readable medium having stored thereon instructions which when executed perform the method of claim 1 (Col. 2, L62-64). 

With regards to claim 16, Degeal discloses an apparatus comprising a processor, wherein the processor is configured to perform the method of claim 1 (Col. 4, L57-59).

Claim Rejections - 35 USC § 103
Claims 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Degeal. 

With regards to claim 20, Degeal discloses all the elements of claim 1 as outlined above. Degeal does not directly disclose wherein the candidate event classifiers comprise a machine implemented element configured for assessing event data. However, the event classifiers disclosed by Degeal are machine–implemented (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the event classifiers be machine-implemented elements in order to adapt the particle analyzer for use in different applications.

.  
   


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Degeal as applied to claim 1 above, and further in view of Fuentes et al. (US 20210005287), hereafter Fuentes.

With regards to claim 3, Degeal discloses all the elements of claim 1 as outlined above. Degeal does not disclose wherein the reference sorting criteria comprises an image showing a reference particle to be collected from the sample.
However, Fuentes discloses using images and feature extraction to create event profiles in order to perform optimization (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the reference sorting criteria as disclosed by Degeal be an image as disclosed by Fuentes in order to reduce processing times by having the reference sorting criteria be the same as the events being recorded.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Degeal as applied to claim 6 above, and further in view of Potts et al. (US 20030078703) hereafter Potts. 

With regards to claim 7, Degeal discloses all the elements of claim 6 as outlined above. Degeal does not disclose wherein the light emitted fluorescently by the particle comprises light emitted fluorescently by antibodies bound to the particle.	However Potts discloses wherein the light emitted fluorescently by the particle comprises light emitted fluorescently by antibodies bound to the particle (P0023, L2-4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use antibodies bound to the particles to identify particles if the particles themselves cannot be identified using florescence (MPEP 2143.I.A). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Degeal as applied to claim 1 above, and further in view of Stadnisky et al. (US 10616219) hereafter Stadnisky.

With regards to claim 8, Degeal discloses all the elements of claim 1 as outlined above. Degeal does not disclose wherein the metric comprises an f-measure of the sorting strategy.
However, Stadnisky indicates that using an f-measure is known in the art (Col. 17, L11-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use an f-measure as the metric of accuracy disclosed by Degeal to allow a user to easily specify a threshold value (MPEP 2143.I.A). 
Degeal does not directly disclose wherein a precision component of the f-measure represents purity for sorting of the sample according to the sorting strategy, and wherein a recall component of the f-measure represents yield for sorting of the sample according to the sorting strategy. However, Degeal discloses a user adjusting the purity and concentration of the sorted .   

Claims 9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Degeal as applied to claim 1 above, and further in view of Sharpe et al. (US 20150276576) hereafter Sharpe ’576. 

With regards to claim 9, Degeal discloses all the elements of claim 1 as outlined above. Degeal further discloses storing, in a data store, the candidate event classifiers (Col. 2, L56-60). Degeal does not disclose wherein the candidate event classifiers comprise at least two of:(a) a computational sorting classifier including: a scoring and relevant target or off-target score, wherein a score for a particle measurement is compared with the relevant target or off-target score for sorting; (b) a transformation to convert one or more measurements for a particle into an approximate measurement for the particle; (c) a parameter projection to convert a population represented by the reference sorting criteria from a first parameter space that is not sortable into a second parameter space that can be sorted; and (d) a feature extraction to generate a vector features from images or high- dimensional measurements, wherein the vector of features are used to classify a particle.
However Sharpe ‘576 discloses different types of candidate event classifiers including a computational sorting classifier including: a scoring and relevant target or off-target score, wherein a score for a particle measurement is compared with the relevant target or off-target 

With regards to claim 19, Degeal discloses all the elements of claim 1 as outlined above. Degeal does not disclose wherein the candidate event classifiers comprise an event data transformation. 
However Sharp ‘576 discloses wherein the candidate event classifiers comprise an event data transformation ((P0051, L17-23). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention  to choose the appropriate candidate event classifiers based on the composition of the sample in order to properly identify and therefore sort the target particle or particles. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Degeal as applied to claim 1 above, and further in view of Sharpe et al (US 20140309782), hereafter Sharpe ‘782


However Sharpe ‘782 discloses wherein adjusting the operational state comprises regulating a pressure applied during an experiment for analyzing the sample (P0105, L8-10). It would have been obvious to a person with ordinary skill in the art to adjust the operational state of the device disclosed by Degeal in the manner disclosed by Sharpe ‘782 in order to control the set-point for the event. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Degeal as applied to claim 1 above, and further in view of Heifets et al. (WO 2015168774), hereafter Heifets.

With regards to claim 17-18, Degeal discloses all the elements of claim 1 as outlined above. Degeal does not disclose wherein the candidate event classifiers comprise a neural network model wherein the neural network model comprises an auto-encoder neural network. 
However, Heifets discloses wherein the candidate event classifiers comprise a neural network model wherein the neural network model comprises an auto-encoder neural network [P0079]. The use of auto-encoder neural networks is a known method in machine learning applications, therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate method depending on what type of particles are being analyzed (MPEP 2143.I.B.) 
Response to Arguments
Applicant's arguments filed July 27th 2021 have been fully considered but they are not persuasive. With regards to the applicant’s argument that Degeal does not calculate event data classifiers, but an equation. However in P0082 of the instant application an event data classifier can be inter alia “event data transformations” Given the definition of an event data transformation as any operation that takes as input a single event message or stream of event messages, and produces a single event message or stream of event messages as its output (found by a quick Google search) an equation would meet this definition.  Additionally, the argument that Degeal does not base the calculations on a reference sorting criteria is incorrect. In Col. 5, L66-67, Degeal discloses that the sort logic parameters can be inter alia “constant value entered by the user or stored standards within the sorting software.” Given the broadest interpretation “reference sorting criteria” as recited by the instant application would include the constant values or stored standards as disclosed by Degeal.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655